Citation Nr: 0912363	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  03-19 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
liver disorder, to include as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to October 1968, to include in-country service 
in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Veteran had hearings before the 
Board in September 2003 and again in June 2007 and the 
transcripts are of record.

The case was brought before the Board in March 2004 and 
October 2007, at which times the claim was remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist 
the Veteran in the development of his claim.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.  

The Veteran has, in numerous statements, raised a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  This issue has never been considered by the 
RO and, therefore, is REFERRED to the RO for proper 
adjudication.  In addition, the Veteran continues to make 
arguments in support of a claim of service connection for a 
skin disability, claimed as related to Agent Orange exposure.  
It is noted that the Board denied this claim in October 2007.  
It appears that he is now attempting to reopen his claim; 
this matter, too, is REFERRED to the RO for proper 
adjudication.


FINDINGS OF FACT

1.  An unappealed April 1996 rating decision, in pertinent 
part, denied service connection for a liver disorder finding 
no current diagnosis related to any incident of the Veteran's 
military service, to include Agent Orange exposure. 

2.  Evidence received since the April 1996 decision does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The April 1996 RO decision that denied service connection for 
a liver disorder is final; new and material evidence has not 
been received, and the claim for service connection for a 
liver disorder is not reopened.  38 U.S.C.A. §§ 1110, 1116, 
5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by letters sent 
to the Veteran in September 2002, March 2004 and December 
2007.  Those letters advised the Veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2008).  The 2007 letter 
also informed the Veteran of how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The letter dated in December 2007 satisfies the extra duty to 
notify provisions for claims to reopen a previously denied 
claim, such as the issue here.  VA must notify a claimant of 
the evidence and information that is necessary to reopen his 
or her claim and VA must notify the claimant of the evidence 
and information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
December 2007 letter informed the Veteran new and material 
evidence was needed to reopen the claim and provided him the 
definition of new and material evidence.  The letter also 
informed him that the claim was previously denied because 
there was no record of a current diagnosis of a liver 
disability related to any military event.  The Veteran was 
advised that he must submit evidence related to this fact.  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The Board finds that any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication (the January 2003 rating decision) or even the 
final adjudication (the August 2008 statement of the case) is 
harmless.  The Board finds that even if there is any defect 
with regard to the timing or content of any of the notices 
sent prior to the RO's initial adjudication, that defect is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under its duty to notify claimants prior to 
the last adjudication here (the August 2008 statement of the 
case).  

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, 
20 Vet. App. 537 (2006) (discussing Board's ability to 
consider "harmless error"); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained. 

The Veteran was not afforded VA examination in connection 
with this claim.  However, under the VCAA, VA's statutory 
duty to assist a claimant in the development of a previously 
finally denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  38 C.F.R. § 3.159(c)(4)(iii). As explained below, 
the Veteran has not submitted new and material evidence here 
and therefore a VA examination was not required.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
further additional efforts to assist or notify him at this 
point would serve no useful purpose.  See Soyini, supra; 
Sabonis, supra.  VA has satisfied its duties to inform and 
assist the Veteran at every stage of this case.  Therefore, 
the Board may proceed to consider the claim.  



New and Material Evidence

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for cirrhosis of the liver may be established 
based on a legal "presumption" by showing that either 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307, 3.309(a).   Here, no legal presumption is 
applicable because the Veteran does not have a current 
diagnosis of cirrhosis of the liver. 

A "presumption" also exists under the laws and regulations 
pertaining to Agent Orange exposure.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e).  That is, 
a disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  A Veteran is 
presumed to have been exposed to herbicides if he or she 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f) (West 2002).  

The Board notes the Veteran is entitled to the presumption of 
Agent Orange exposure in light of his in-country service in 
Vietnam, but the Veteran does not have a current diagnosis of 
any condition presumptively associated with herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  This is explained in 
more detail below.

The Veteran first initiated his claim for service connection 
for a liver disorder, claimed as secondary to Agent Orange 
exposure, in October 1995.  In an April 1996 decision, the RO 
denied service connection for a liver disorder finding no 
medical evidence establishing a current diagnosis related to 
any incident of service. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  No correspondence was received from the 
appellant within the appeal period.  Therefore, the April 
1996 rating decision is final.

At the time of the April 1996 decision, the record included 
service personnel and treatment records confirming in-country 
service in Vietnam, but silent as to any complaints, 
treatment or diagnoses of any liver abnormality.

Potentially relevant evidence received since the April 1996 
decision includes post-service VA outpatient treatment 
records from 2002 to 2008 and the Veteran's contentions.

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   


Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran claims that he currently has a liver disorder 
secondary to Agent Orange exposure or, in the alternative, 
secondary to his service-connected diabetes mellitus.  The 
RO, in denying his claim, found no medical evidence 
indicative of a current liver disability related to any in-
service incident. 

The Board notes the RO never, in its prior denials, 
considered specifically whether the Veteran's alleged liver 
disorder is secondary to his service-connected diabetes 
mellitus.

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).


The Veteran's claim for service connection for a liver 
disability is "an application for entitlement to a VA 
benefit based on a current disability."  Roebuck v. 
Nicholson, 20 Vet.App. 307, 313 (2006).  "[A]lthough there 
may be multiple theories or means of establishing entitlement 
to a benefit for a disability, if the theories all pertain to 
the same benefit or the same disability, they constitute the 
same claim." Id.   In other words, A separate theory of 
entitlement (as opposed to a separate diagnosis) is not a new 
claim, and must be addressed as part of the current claim.  
See Bingham v. Principi, 18 Vet. App. 470 (2004) aff'd sub 
nom. Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); 
Ashford v. Brown, 10 Vet. App. 120 (1997).  

Accordingly, the Board will consider the Veteran's argument 
that his alleged liver disorder is secondary to Agent Orange 
exposure or, alternatively, secondary to his service 
connected diabetes mellitus. 

Accordingly, for evidence to be new and material in this 
matter, it would have to tend to show that the Veteran has a 
diagnosed liver condition related to his military service, to 
include Agent Orange exposure or his service-connected 
diabetes mellitus.  No competent evidence received since the 
April 1996 decision tends to do so.  

VA outpatient treatment records indicate periodic lab results 
showing "abnormal liver functioning tests," but none of the 
records indicate an actual definitive disability.  The term 
"disability" as used for VA purposes refers to impairment of 
earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Veteran claims he does not drink and has no 
other risk factors and, therefore, his abnormal liver tests 
must be related to either Agent Orange exposure or his 
service-connected diabetes mellitus.  No medical doctor has 
ever diagnosed the Veteran with a liver disability or related 
such to Agent Orange, his diabetes mellitus or any other 
incident of his military service. 

The fact that the Veteran served in Vietnam and therefore was 
exposed to Agent Orange was already well documented in the 
evidence previously in the file.  No medical professional, 
however, links any alleged liver disability to such exposure 
or any other incident of his military service.  The 
additional medical evidence submitted merely shows the 
Veteran's continuing treatment for other medical conditions 
as well as some laboratory findings of abnormal liver 
functioning. The Veteran, within his testimony, does not 
allege he has ever been diagnosed with a definitive liver 
disability or that any medical professional has ever linked 
his abnormal tests to Agent Orange, Diabetes Mellitus or any 
other incident of his military service.  

Rather, the Veteran concludes on his own that his military 
service is the only logical explanation for his claimed liver 
dysfunction. The Veteran, however, has not demonstrated he 
has medical training, expertise, or credentials that would 
qualify him to render a competent opinion regarding medical 
causation.  His lay opinion is not competent evidence, and 
cannot be deemed "material" for purposes of reopening the 
Veteran's claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Where, as here, the determinative issue is 
one of medical diagnosis or causation, competent medical 
evidence is required.  Lay assertions are insufficient to 
reopen a claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

No competent evidence received since April 1996 relates to 
the unestablished fact necessary to substantiate the claim. 
That is, no additional evidence received shows a current 
diagnosis related to any in-service incident, to include 
Agent Orange exposure or diabetes mellitus.  The 
circumstances of this case are similar to those referenced in 
Paller v. Principi, 3 Vet. App. 535 (1992).  The point has 
been reached in this case "where it can be said that, all 
things being equal, the evidence being proffered has been 
fairly considered and that further rearticulation of already 
corroborated evidence is, indeed, cumulative." Paller, 3 Vet. 
App. at 538.  The RO has previously considered extensive 
medical evidence documenting the appellant's medical history 
and complaints and denied this claim.

Accordingly, the additional evidence received is not new and 
material and the claim may not be reopened.  Until the 
Veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

New and material evidence has not been submitted and, 
therefore the Veteran's claim of entitlement to service 
connection for a liver disorder, to include as secondary to 
Agent Orange exposure, may not be reopened.


____________________________                        
___________________________
            K. PARAKKAL			  CHERYL L. MASON
         Veterans Law Judge 		          Veterans Law 
Judge
    Board of Veterans' Appeals  		          Board of 
Veterans' Appeals


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


